DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-3, 8, and 11 are objected to because of the following informalities:
Regarding claim 1, for clarity it appears limitation “the catalyst” and “the stamp” in line 5 should be “the noble metal catalyst” and “the pre-patterned polymer stamp” respectively.
Regarding claim 2, for clarity it appears limitation “the substrate” should be “the semiconductor substrate”.
Regarding claim 3, for clarity it appears limitation “the substrate” and “the stamp” should be “the semiconductor substrate” and “the pre-patterned polymer stamp” respectively.
Regarding claim 8, it appears limitation “parabloid” in line 1 should be “the paraboloid”.
Regarding claim 11, it appears limitation “parabloid” in line 1 should be “the paraboloid”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US publication 2014/0314897 A1), hereinafter referred to as Ahn897.

Regarding claim 1, Ahn897 teaches an imprinting platform (fig. 4 and related text), comprising: a noble metal catalyst (160, [0028], fig. 4); a semiconductor substrate (12, [0027]); and a pre-patterned polymer stamp (146, [0027]), wherein the catalyst is attached to the stamp (fig. 4).
Regarding claim 4, Ahn897 teaches wherein the noble metal catalyst is gold ([0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US publication 2016/0020112 A1), hereinafter referred to as Oh112, and further in view of Ahn et al. (US publication 2014/0314897 A1), hereinafter referred to as Ahn897.

Regarding claim 1, Oh112 teaches an imprinting platform (fig. 6-7 and related text), comprising: a noble metal catalyst (114, [0033-34], fig. 6); a semiconductor substrate (10, [0035]); and a pre-patterned stamp (112, [0031-0036]), wherein the catalyst is attached to the stamp ([0031-0036], fig. 6).
Oh112 does not explicitly teach pre-patterned polymer stamp.
Ahn897 teaches pre-patterned polymer stamp (146, [0027], fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh112 with that of Ahn897 so that a pre-patterned polymer stamp, wherein the catalyst is attached to the stamp for good release properties, longevity of use, allowing for lower cost processing and enhanced throughput (ABSTRACT).
Regarding claim 5, Oh112 in view of Ahn897 teach a method of patterning silicon utilizing the imprinting platform of claim 1 (see rejection of claim 1 and fig. 7 of Oh112).
Regarding claim 7, Oh112 in view of Ahn897 teach wherein the catalyst-attached stamp is reused (fig. 3&6 of Oh112 and ABSTRACT of Ahn897).
Regarding claim 8, Oh112 in view of Ahn897 teach wherein a paraboloid, parabolic cylinder, sinusoidal wave, or straight sidewall channel geometric feature is produced in a single step (fig. 6-7 of Oh112 and fig. 4 of Ahn897).
Regarding claim 9, Oh112 in view of Ahn897 teach wherein the method comprises a step-and-repeat automated system (fig. 3 of Oh112).
Regarding claim 10, Oh112 in view of Ahn897 teach an article produced according to the method of claim 5 (fig. 7 of Oh112 and fig. 4 of Ahn897).
Regarding claim 11, Oh112 in view of Ahn897 teach wherein the substrate has been imprinted with paraboloid, parabolic cylinder, sinusoidal wave, or straight sidewall channel geometric features (fig. 6-7 of Oh112 and fig. 4 of Ahn897).
Regarding claim 12, Oh112 in view of Ahn897 teach an optoelectronic device, interconnect, biosensor, sub-wavelength photonic, or micro-optic comprising the article of claim 10 ([0054] of Oh112 and [0002] of Ahn897).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn897, as applied to claim 1 above, and further in view of Park et al. (US publication 2013/0020278 A1), hereinafter referred to as Park278.

Regarding claim 2, Ahn897 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Ahn897 does not explicitly teach wherein the substrate is porous silicon.
Park278 teaches wherein the substrate is porous silicon ([0078-0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn897 with that of Park278 so that wherein the substrate is porous silicon for low sheet resistance application ([0078]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn897, as applied to claim 1 above, in view of Park et al. (US publication 2013/0020278 A1), hereinafter referred to as Park278, and further in view of Verschuuren (US publication 2010/0075108 A1), hereinafter referred to as Verschuuren.

Regarding claim 3, Ahn897 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Ahn897 does not explicitly teach wherein the substrate is non-porous silicon.
Park278 teaches wherein the substrate is non-porous silicon ([0078-0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn897 with that of Park278 so that wherein the substrate is non-porous silicon for high sheet resistance application ([0078]).
Ahn897 and Park278 do not explicitly teach wherein the stamp is porous.
Verschuuren teaches wherein the stamp is porous ([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn897 with that of Park278 so that wherein the stamp is porous because it is beneficial in terms of service life of stamps and therewith cost as well as ([0064]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh112 in view of Ahn897, as applied to claim 5 above, and further in view of Dickey et al. (US publication 2008/0230773 A1), hereinafter referred to as Dickey773.

Regarding claim 6, Oh112 in view of Ahn897 disclose all the limitations of claim 5 as discussed above on which this claim depends.
Oh112 and Ahn897 do not explicitly teach wherein the patterning operates at room temperature.
Park278 teaches wherein the patterning operates at room temperature ([0313]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh112 and Ahn897 with that of Dickey773 so that wherein the patterning operates at room temperature and thus simplify manufacturing process.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-2, 5, and 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bruno P. Azeredo et al. (NPL: Direct Imprinting of Porous Silicon via Metal-Assisted Chemical Etching, submitted on IDS dated 5/27/2022), hereinafter referred to as Bruno.

Regarding claim 1, Bruno teaches an imprinting platform, comprising: a noble metal catalyst; a semiconductor substrate; and a pre-patterned polymer stamp, wherein the catalyst is attached to the stamp (ABSTRACT, fig. 1 and related description).
Regarding claim 2, Bruno teaches wherein the substrate is porous silicon (fig. 1).
Regarding claim 5, Bruno teaches method of patterning silicon utilizing the imprinting platform of claim 1 (fig. 1 and related description).
Regarding claim 7, Bruno teaches wherein the catalyst-attached stamp is reused (ABSTRACT).
Regarding claim 8, Bruno teaches wherein a paraboloid, parabolic cylinder, sinusoidal wave, or straight sidewall channel geometric feature is produced in a single step (ABSTRACT, fig. 1 and related description).
Regarding claim 9, Bruno teaches wherein the method comprises a step-and-repeat automated system (section 2.2).
Regarding claim 10, Bruno teaches an article produced according to the method of claim 5 (fig. 1).
Regarding claim 11, Bruno teaches wherein the substrate has been imprinted with paraboloid, parabolic cylinder, sinusoidal wave, or straight sidewall channel geometric features (fig. 1).
Regarding claim 12, Bruno teaches an optoelectronic device, interconnect, biosensor, sub-wavelength photonic, or micro-optic comprising the article of claim 10 (section 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828